[Cite as State v. Jackson, 2021-Ohio-1660.]




                               COURT OF APPEALS OF OHIO

                         EIGHTH APPELLATE DISTRICT
                             COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                              No. 109998
                 v.                                 :

JOHNNY L. JACKSON,                                  :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: May 13, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-17-623745-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and James Sean Gallagher, Assistant
                 Prosecuting Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, for
                 appellant.


MARY J. BOYLE, A.J.:

                Defendant-appellant (“appellant”) challenges the trial court’s refusal to

dismiss the charges against him after the state failed to bring him to trial within 180
days as required by the Interstate Agreement on Detainers (“IAD”). After a thorough

review of the facts and the law, we reverse the judgment of the trial court.

                           I. Factual and Procedural History

             Appellant was indicted in the Cuyahoga County Court of Common Pleas

on December 4, 2017, on charges of aggravated robbery, kidnapping, felonious

assault, having weapons while under a disability, along with accompanying firearm

specifications, and a capias was issued. At the time, appellant was incarcerated in

Okaloosa County, Florida. Appellant signed a request for final disposition that was

provided to the Okaloosa Correctional Institution on August 21, 2018, and filed in

the Cuyahoga County Clerk of Courts on August 27, 2018.

             Appellant was arrested on September 17, 2019 and arraigned in the

present case on September 19, 2019. Appellant moved to dismiss the charges

against him, arguing that, under the IAD, the deadline to bring him to trial was

February 23, 2019. The court held a hearing on the motion to dismiss and later

denied the motion. Appellant then pled no contest to the indictment and was

subsequently sentenced to nine years in prison.

             Appellant filed the instant appeal, asserting the following assignment

of error for our review:

      The trial court erred in failing to dismiss Johnny Jackson’s indictment
      due to the State of Ohio’s failure to bring him to trial within 180 days
      as required by the Interstate Agreement on Detainers.
                                II. Law and Analysis

            Appellant argues in his sole assignment of error that the trial court

erred when it refused to dismiss the charges against him after the state failed to

comply with the IAD.

             The IAD is a compact among 48 states, the District of Columbia, and

the United States that establishes procedures whereby one jurisdiction may obtain

the temporary custody of a prisoner who is incarcerated in another jurisdiction in

order to bring the prisoner to trial. State v. Black, 142 Ohio St.3d 332, 2015-Ohio-

513, 30 N.E.3d 918, ¶ 3, citing Cuyler v. Adams, 449 U.S. 433, 435, 101 S.Ct. 703, 66

L.Ed.2d 641 (1981), fn. 1. Ohio entered the IAD in 1969, codified as R.C. 2963.30.

            The IAD serves to “encourage the expeditious and orderly disposition

of such charges and determination of the proper status of any and all detainers based

on untried indictments, informations or complaints” and to provide “cooperative

procedures” in order to facilitate interstate transfers. R.C. 2963.30; Meadows,

Interstate Agreement on Detainers and the Rights it Created, 18 Akron L.Rev. 691,

695 (1985). The objective of the IAD is therefore two-fold: it minimizes interference

with prisoner rehabilitation while providing a procedure for the implementation of

a prisoner’s speedy trial rights. Black at ¶ 7; United States v. Palmer, 574 F.2d 164,

167 (3d Cir.1978).

             The IAD is a remedial statute and “shall be liberally construed to

effectuate its purposes.” R.C. 2963.30, Art. IX. The United States Supreme Court

has held that the legislative history of the IAD emphasizes that a primary purpose of
the IAD is the protection of prisoners against whom detainers have been lodged.

Cuyler at 449. Despite its liberal construction, however, the agreement contains

strict procedural requirements that must be followed. State ex rel. Corbin v.

Superior Court, 155 Ariz. 365, 746 P.2d 937 (Ariz. App.1987), citing Stroble v.

Anderson, 587 F.2d 830, 839 (6th Cir.1978).

             Article III of the IAD outlines the prisoner-initiated procedures and

provides that where there are pending charges in another state on the basis of which

a detainer has been lodged, the prisoner shall be brought to trial within 180 days

after the prisoner’s filing of a request for final disposition of the underlying charges

of the detainer. R.C. 2963.30, Art. III(a).

              R.C. 2963.30, Article III(a) provides:

      Whenever a person has entered upon a term of imprisonment in a
      penal or correctional institution of a party state, and whenever during
      the continuance of the term of imprisonment there is pending in any
      other party state any untried indictment, information or complaint on
      the basis of which a detainer has been lodged against the prisoner, he
      shall be brought to trial within one hundred eighty days after he shall
      have caused to be delivered to the prosecuting officer and the
      appropriate court of the prosecuting officer’s jurisdiction written notice
      of the place of his imprisonment and his request for a final disposition
      to be made of the indictment, information or complaint: provided that
      for good cause shown in open court, the prisoner or his counsel being
      present, the court having jurisdiction of the matter may grant any
      necessary or reasonable continuance. The request of the prisoner shall
      be accompanied by a certificate of the appropriate official having
      custody of the prisoner, stating the term of commitment under which
      the prisoner is being held, the time already served, the time remaining
      to be served on the sentence, the amount of good time earned, the time
      of parole eligibility of the prisoner, and any decisions of the state parole
      agency relating to the prisoner.
              Article III(b) further requires the prisoner to provide written notice

and request for final disposition to the warden, commissioner of corrections, or

other official having custody of him, who is then required to promptly forward the

prisoner’s notice and request together with the certificate to the appropriate

prosecuting attorney and court.

              “[T]he one-hundred-eighty-day time period set forth in R.C. 2963.30

* * * begins to run when a prisoner substantially complies with the requirements of

the statute set forth in Article III(a) and (b) thereof.” State v. Mourey, 64 Ohio St.3d

482, 486, 597 N.E.2d 101 (1992).         In Mourey, the Supreme Court of Ohio

determined that the defendant prisoner substantially complied with the statute

when he filed his IAD form with the facility where he was being held. “Substantial

compliance” requires the defendant to do “everything that could be reasonably

expected.” State v. Ferguson, 41 Ohio App.3d 306, 311, 535 N.E.2d 708 (1987).

              In State v. Quinones, 168 Ohio App.3d 425, 2006-Ohio-4096, 860

N.E.2d 793, ¶ 17 (8th Dist.), this court reaffirmed that substantial compliance with

R.C. 2963.30 is the appropriate prism through which to view prisoners’ actions to

determine whether they properly avail themselves of the 180-day period. “The

applicable standard of review requires us to “‘independently determine, as a matter

of law, whether the trial court erred in applying the substantive law to the facts of

the case.”’” Id. at ¶ 10, quoting State v. Gill, 8th Dist. Cuyahoga No. 82742, 2004-

Ohio-1245, quoting State v. Williams, 94 Ohio App.3d 538, 641 N.E.2d 239 (8th

Dist.1994).
              Appellant argues that he substantially complied with the IAD. He

presented the notice of his incarceration in Florida and a request for a final

disposition to the warden of the Okaloosa Correctional Institution on August 21,

2018. The Okaloosa Correctional Institution then sent the notice and request to the

Cuyahoga County Prosecutor’s Office. The request was filed with the clerk’s office

on August 27, 2018.

              The state contends that appellant’s request did not substantially

comply with the IAD because it was not companied by the appropriate certificate

from the warden of the Okaloosa County Correctional Institution. The state argues

that the 180-day time period does not begin to run until it receives the request for

final disposition along with the appropriate certificate from the sending state.

Moreover, the state asserts that it contacted the prison officials in Florida several

times with no success in obtaining appellant and that it should not be precluded

from prosecuting appellant due to lack of cooperation by the officials in Florida.

              The state further asserts that even if appellant did substantially

comply with Article III of the IAD, he was not prejudiced and suffered no harm.

Appellant was continuously in custody of either the state of Florida or the state of

Ohio and was never released and then extradited; thus, the state argues that the

intent of the IAD, to encourage expeditious resolution of outstanding cases, was not

violated.

             The state does not dispute that appellant’s request for final disposition

was filed with the clerk’s office on August 27, 2018. Although the state challenges
his request as not substantially complying with the statute due to the absence of the

certificate, that was not the fault of appellant. In accordance with the statute,

appellant had given written notice to prison officials having custody over him of his

request for disposition. The form that appellant submitted, “Request for Disposition

of Charges Pending in Another State or in a Federal Court Interstate Agreement on

Detainers” specifically directs prisoners to fill out the form and “kite” it to the

Central Records Office – Detainer Section. Appellant filled all of the information

out in the form, including the address of the Cuyahoga County Prosecutor’s Office.

The form further states:

      After filling out this form, kite it to the Central Records Office –
      Detainer Section. (Keep a copy for yourself.) That office will contact
      the proper authorities. You should be notified and offered a trial under
      the Interstate Agreement on Detainers, if it is an untried indictment or
      complaint.

              Accordingly, once appellant submitted the request to the prison

officials in Florida, there was nothing further for him to do.        The Okaloosa

Correctional Institution clearly sent the request to Ohio, as evidenced by the filing

with the clerk’s office. The failure of the correctional facility to also provide the

certificate in compliance with Article III(a) and (b) was not the fault of appellant—

he did everything that could be reasonably expected.

              We therefore find that appellant substantially complied with the

provisions of the IAD on or about August 27, 2018, when the request was filed with

the clerk’s office. The state then had 180 days from that date to bring defendant to

trial. Appellant was not even returned to Ohio and arraigned until September 19,
2019, well after the deadline. Consequently, since the state failed to bring appellant

to trial within the 180-day limit, the charges against him should have been

dismissed.

              The state attempts to make a final argument that, even if appellant did

substantially comply, he was not prejudiced by the delay in bringing him to trial.

However, we have previously noted that a defendant need not demonstrate

prejudice arising as a result of his delayed trial. State v. Taylor, 51 Ohio App.3d 173,

178, 555 N.E.2d 649 (8th Dist.1988), citing Brown v. Wolff, 706 F.2d 902, 906 (9th

Cir.1983); United States v. Ford, 550 F.2d 732, 743-744 (2d Cir.1977); People v.

Higinbotham, 712 P. 2d 993, 1000 (Colo. 1986) (dictum). Article V(c) is mandatory

in providing that if a trial is not commenced within the time period prescribed in

Article IV, the court “shall enter an order dismissing the * * * [indictment] with

prejudice * * *.” (Emphasis added.)

              Accordingly, pursuant to Article V(c), the trial court in this case was

required to dismiss the indictment when trial did not commence within the period

of time allowed by Article IV(c) of the IAD. Appellant’s assignment of error is

therefore sustained, and the judgment of the trial court is reversed.

                                    III. Conclusion

              Appellant substantially complied with the provisions of the IAD and

was required to be brought to trial within 180 days of August 27, 2018. Because his

trial was not commenced within this time period, the trial court erred in denying his
motion to dismiss. Appellant’s sole assignment of error is sustained, the judgment

of the trial court is reversed, and appellant is ordered discharged.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, ADMINISTRATIVE JUDGE

ANITA LASTER MAYS, J., and
EILEEN T. GALLAGHER, J., CONCUR